Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kingg Bilalian Fareed appeals the district court’s order denying his motion for a reduction in sentence pursuant to Amendment 706 to the Guidelines and 18 U.S.C. § 3582 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Fareed, No. 1:00-cr-00082-NCT-1 (M.D.N.C. Sept. 10, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.